DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   Information Disclosure Statement
3.       The information disclosure statement (IDSs) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
4.      The drawings submitted on 03/25/2021 are accepted.

                                  Claim Rejections - 35 USC § 112
5.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.       Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, line 5, “a 
Dependent claims 2-5 are rejected by virtue of its dependency.
                                  Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.     Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Amarin et al.,  (US 2014/0111098 A1), hereinafter refer to as Amarin, and in view of Fly et al., (US 2014/0350716 A1), hereinafter refer to as Fly.

    PNG
    media_image1.png
    551
    505
    media_image1.png
    Greyscale

         Regarding claim 1, Amarin discloses a system for street light lighting control and for Internet-of Things (IoT) control for monitoring solar power generation, comprising: 
a solar panel (fig.4 402 is within fig.1, 108a) configured to generate photovoltaic-based electricity using sunlight (section 0038, lines 4-7); 
a battery (storage unit 404, section 0038, lines 10-11) configured to store the electricity generated by the solar panel (section 0038, lines 9-10); 
a solar controller (comprising 106, in fig.3 or 106a, fig.1,  and 406, 412 as shown in fig.4) configured to control the battery to store the electricity (section 0039); and 
a street light controller (104, fig.2 or 104a, 104b..,d show in fig.1) configured to control lighting of at least one street light using the electricity stored in the battery ((section 0018, the controller control the street light 102 for using the energy to power up), wherein the solar controller includes a battery information detection (406, fig.4) module configured to detect remaining charge information, which is charging status information of the battery  
          But Amarin fails to specifically disclose detection module configured to detect discharging time information, which is discharging status information of the battery as claimed.
            However, Fly teaches of a battery monitoring module (403, fig.4) wherein the detection module configured to detect remaining charge information and discharging time information of battery (section 0075).
             Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the detection module of Amarin’s as Fly’s so Amarin’s communication module transmits the charging/discharging status information, the remaining charge information, and the discharging time information of the battery because Fly provides the motivation which can solve a need for a more sophisticated battery monitor and control system to provide more information and functionality to the user (section 0007).
         Regarding claim 2, the system of claim 1, Amarin, as modified above further discloses wherein the street light controller is configured to detect lighting state information of the street light (210, fig.2, section 0022) and transmit the detected lighting state information to the solar controller (210 passes the information to 106a, section 0022) and the solar controller is configured to transmit the lighting state information to the monitoring server (106a sends the information from 210 to 114, section 0022).   
Regarding claim 3, the system of claim 1, Amarin, as modified above further discloses the system further comprising a plurality of motion sensors (208 within 104a, 104b, 104c as shown in figs.1, 2) equipped in the street light to detect movement of a person (section 0021, lines 2-4), 12Attorney Docket No. 15138-000197-US wherein the movement sensors are radially arranged to detect the movement within a direction angle of predetermined degrees or more with respect to the street light (movement around the street light, section 0021, lines 6-7).  
         Regarding claim 4, the system of claim 3, Amarin, as modified above further discloses wherein, when a plurality of streetlights (102a, 102b, 102c, and 102d, as shown in fig.1) are provided, the streetlight controller is configured to control an on/off operation of the plurality of street lights (section 0026) and perform dimming control on the plurality of street lights according to a detection signal of each of the motion sensors equipped in the plurality of street lights (section 0046).  
         Regarding claim 5, the system of claim 4, Amarin, as modified above further discloses wherein the street light controller is configured to perform dimming control on other street lights according to an on/off operation sequence of motion sensors provided in any one of the street lights (section 0046, the light device can be controlled in the web base to dim or on/off based on motion, and section 0021). 






Conclusion	
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANZI CHEN/Examiner, Art Unit 2844        

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844